Citation Nr: 0724237	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment on July 
15, 2005 at the Charlton Memorial Hospital



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from October 1969 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 administrative 
decision by the Department of Veterans Affairs (VA) Medical 
Center in Gainesville, Florida, which denied the veteran 
entitlement to payment of medical expenses incurred as a 
result of treatment received at a private medical facility in 
July 2005.

This case was previously before the Board and in September 
2006 it was remanded to the RO in order to afford the veteran 
a Travel Board hearing before the undersigned.  Unfortunately 
for the reasons reflected below this case must again be 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006). This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issue on appeal. The Board notes that the letter sent by the 
VA to the veteran providing notice of disability rating 
information was not adequate inasmuch as it failed to address 
the relative burdens on the VA and the veteran. In addition, 
it did 
not specifically address the criteria for reimbursement of 
his private medical expenses.

Further, it is not clear from the record whether the veteran 
has a total disability permanent in nature resulting from a 
service-connected disability. The veteran asserts in his 
November 2005 notice of disagreement that he has a 100 
percent rating based upon service-connected disabilities.  
Although a folder from the VAMC is available for review, the 
veteran's claims folder has not been provided to the Board. 
Therefore, the Board finds that the VAMC should obtain the 
claims folder. Without the claims folder, the Board is unable 
to review information pertinent to this appeal, including 
whether the veteran has a total disability permanent in 
nature resulting from a service-connected disability and 
whether at the time the emergency treatment was furnished the 
veteran was enrolled in the VA health care system and 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the treatment 
received in July 2005. Therefore, to ensure that the veteran 
receives every consideration, the aforementioned evidence 
must be provided.

Accordingly, the case is REMANDED for the following action:

1. The VAMC should take the appropriate 
steps to obtain the veteran's claims file 
from the RO and associate it with the 
record for review by the Board.

2. The agency of original jurisdiction 
should issue a VCAA notice letter as to 
the issue on appeal, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent. Specifically, 
the veteran should be informed of all 
information and evidence needed to 
substantiate and complete the claim for 
reimbursement, which information and 
evidence, if any, that he is to provide
and which information and evidence, if 
any, VA will attempt to obtain. VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim. 

3. The record should then be reviewed by 
a medical doctor at the VAMC and an 
opinion obtained as to whether a medical 
emergency existed and whether VA medical 
facilities were feasibly available to 
treat the veteran on July 15, 2005. The 
distance between the VAMC and the 
Charlton Memorial Hospital should be 
determined and noted in the claims file.

4. After completion of the above, VAMC 
should readjudicate the veteran's 
reimbursement claim. If the claim remains 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond thereto. The 
supplemental statement of the case should 
contain all relevant law and regulations 
not previously provided to the veteran, 
including 38 C.F.R. § 17.120 (2006).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




